Citation Nr: 1643233	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  06-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for entitlement to service connection for depression. 

In September 2009, the Board reopened the Veteran's claim for entitlement to service connection and expanded the Veteran's claim to include all psychiatric disabilities, as stated on the title page. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). This matter was subsequently remanded in October 2010, March 2012, and March 2013, September 2013, March 2015, and February 2016 to allow for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for an acquired psychiatric disability. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

In February 2014 and February 2015, the Veteran's representative submitted written requests for a videoconference hearing. The record does not reflect that the RO has scheduled the requested videoconference hearing, or that the Veteran has withdrawn this request at any time. 

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing. Therefore, remand is required in this case to schedule the Veteran for a videoconference hearing so that she may provide evidence in support of her claim. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

